                               UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 MICHAEL D. SLAY,                                    ) Case No: 1:19-cv-02214-BYP
                                                     )
                     Plaintiff,                      ) Judge Benita Pearson
                                                     )
 v.                                                  )
                                                     )
 BLUESTEM BRANDS, INC., d/b/a                        )
 FINGERHUT,                                          )
                                                     )
                     Defendant.                      )

                                          DISCOVERY PLAN

             1. Pursuant to Fed. R. Civ. P. 26(f) and LR 16.3(b)(3), a meeting was held on

November 6, 2019, at 2:30 p.m. EST / 3:30 p.m. CST, and was attended by:

             Marwan Daher, Counsel for Plaintiff Michal D. Slay

             Melissa Jones and Gregory Bromen, Counsel for Defendant Bluestem Brands, Inc.

             2. The parties recommend the following track:

             ☐ Expedited

             ☒ Standard

             ☐ Administrative

             ☐ Complex

             ☐ Mass Tort

             3. This case is suitable for one or more of the following Alternative Dispute Resolution

(“ADR”) mechanisms:

             ☐ Early Neutral Evaluation

             ☒ Mediation


00764325-1                                            1
4820-8278-2889
             ☐ Arbitration

             ☐ Summary Jury Trial

             ☐ Summary Bench Trial

             ☐ Case is not suitable for ADR at this time

             4. The parties ___do/ X do not consent to the jurisdiction of the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c).

             5. Initial Disclosures: (check one)

             ☒ a)      X a) Plaintiff made initial disclosures on November 20, 2019 and all other

             parties made initial disclosures on November 20, 2019.

                      Objections to initial disclosures under Fed. R. Civ. P. 26(a)(1) ___are/ X are not

             made. If there are objections, they are specified along with the identity of the objecting

             party in an appendix to this Discovery Plan. The objecting party requests that the Court

             rule with respect to these disclosures at the Case Management Conference.

             ☐ b) Initial Discovery Protocols were entered in this case:

                      i)     The plaintiff’s Initial Discovery was provided on                     .

                      ii)    The defendant’s Initial Discovery was provided on                     .

             ☐ c) This is an ERISA case and does not require initial disclosures. See ¶ 6 for

                      suggested briefing schedule.

             6. Subsequent proceedings (for ERISA cases):

                 a)    Defendant shall file the entire administrative record by                    .

                 b)    Plaintiff shall file the opening brief contemplated by Wilkins v. Baptist

                       Healthcare System, Inc., 150 F.3d 609, 619 (6th Cir. 1998 (Gilman, J.,

                       concurring) by                                                              .

00764325-1                                              2
4820-8278-2889
                 c)   Defendant shall respond by                                                   .

                 d)   Plaintiff shall reply by                                                     .

                 e)   There shall be no discovery in this case except as set forth in Wilkins.

             7. Subsequent proceedings (for non-ERISA cases):

                 a)   Recommended Discovery Plan: Describe the subjects on which discovery is to

                      be sought and the nature and extent of discovery, including any limitation on the

                      number of interrogatories, the number and/or length of depositions, and/or the

                      number of requests for admission.

                      The parties intend to seek discovery on liability and damages, and recommend

                      that they be bound by the Local Rules and Civil Rules 30, 33, 34, and 36

                      regarding the number of interrogatories, requests for production of documents,

                      admissions, and time limits for depositions. At this time, the parties recommend

                      that each party be allowed to take up to two depositions.

                 b)   The parties (indicate one):

                      ☒ agree that there will be no discovery of electronically-stored information; or

                      ☐ have agreed to a method for conducting discovery of electronically-stored

                          information; or

                      ☐ have agreed to follow the default standard for discovery of electronically-

                          stored information (Appendix K to N.D. Ohio Local Rules).

                 c)   The parties ___have/       X   have not reached an agreement regarding the

                      handling of disclosed privileged material. See Fed. R. Civ. P. 16(b)(3)(B)(iv). If

                      the parties have reached an agreement for asserting claims of privilege or of




00764325-1                                               3
4820-8278-2889
                      protection as trial-preparation material after information is produced, please

                      provide the agreement, including agreements reached under Fed. R. Evid. 502.

                 d)   Discovery cut-off date:              90 days

                 e)   Recommended dispositive motion date:                120 days

                 f)   Recommended cutoff for amending the pleadings and/or adding additional

                      parties:              60 days

                 g)   Recommended date for a Status Conference:           90 days post discovery

             8. Other matters for the attention of the Court:

                      Plaintiff issued his written demand on 11/11/2019. Defendant responded in

                      writing on 11/18/2019.

Marwan Daher                                ,Counsel for Plaintiff(s)     Michael D. Slay

Melissa Jones and Gregory Bromen, Counsel for Defendant(s) Bluestem Brands, Inc.

Objections, if any, to initial disclosures are appended.

                                           Respectfully submitted,


 /s/ Marwan Daher                                       /s/ Melissa A. Jones
 Marwan R. Daher, Esq.                                  Brett Bacon (0022826)
 Sulaiman Law Group, Ltd.                               Melissa A. Jones (0074967)
 2500 South Highland Avenue                             FRANTZ WARD LLP
 Lombard, IL 60148                                      200 Public Square, Suite 3000
 Phone: (630) 537-1770                                  Cleveland, Ohio 44114
 mdaher@sulaimanlaw.com                                 (216) 515-1660-1770
 Counsel for Plaintiff                                  (216) 515-1650 (facsimile)
 Michael D. Slay                                        bbacon@frantzward.com
                                                        mjones@frantzward.com
                                                        Counsel for Defendant
                                                        Bluestem Brands, Inc.




00764325-1                                             4
4820-8278-2889
                                    CERTIFICATE OF SERVICE

             A copy of the foregoing Report of Parties’ Planning Meeting Under Fed. R. Civ. P. 26(f)

and L.R. 16.3(b)(3) was filed electronically on this 20th day of November, 2019. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system.


                                                        /s/ Melissa A. Jones
                                                        Attorney for Defendant
                                                        Bluestem Brands, Inc.




00764325-1
4820-8278-2889
